       Case: 4:20-mj-06226-CEH Doc #: 6 Filed: 11/10/20 1 of 1. PageID #: 26




                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


 UNITED STATES OF AMERICA,                      )     Case No. 4:20 MJ 6226
                                                )     Other Court Case No. 20 MJ 211
        Plaintiff,                              )
                                                )     MAGISTRATE JUDGE
        v.                                      )     CARMEN E. HENDERSON
                                                )
 JAMES PATRICK QUINN,                           )     ORDER OF DETENTION PENDING
                                                )     HEARING
        Defendant.                              )
                                                )

       Upon motion for a continuance pursuant to Title 18, United States Code, Section 3142(f),

made by counsel for defendant and/or the government, it is hereby ordered that a detention

hearing is set for Monday, November 16, 2020 at 10:00 AM before Magistrate Judge Carmen

E. Henderson at 337 U.S. Courthouse, 125 Market St., Youngstown, OH 44503 via Video

Conference.

       It is further ordered pending this hearing the Defendant shall be held in custody by the

United States Marshal and shall be produced for the detention hearing.

       IT IS SO ORDERED.



Dated: November 10, 2020                            ___________________________________
                                                    Carmen E. Henderson
                                                    United States Magistrate Judge
